Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Young on August 26, 2022.

The application has been amended as follows: 
in line 5 of claim 1, line 10 of claim 9 and line 7 of claim 17, the term “the” before “first is canceled and the phrase “in the at least two first key points” is inserted between “point” and “being”;
in line 22 of claim 1, line 26 of claim 9 and line 24 of claim 17, the term “point” is deleted and the term “points” is inserted after “matching”;
in line 5 of claim 5 and line 5 of claim 13, the term “the” before “candidate” is deleted and the term “a” is inserted before “candidate”;
in line 5 of claim 5 and line 6 of claim 13, “in the candidate matching points” is inserted between “point and “as”.


Allowable Subject Matter
Claims 1, 2, 4-10, 12-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combinations of elements, including regarding each first key point, determining a preset number of first neighboring points of the first key point according to the first point cloud data and a preset search radius; regarding the candidate matching points, determining a preset number of second neighboring points of the candidate matching points according to an ascending order of distances between points in the second point cloud data and the candidate matching points, as in claims 1, 9 and 17;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646